DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 6/10/2022 "Reply" elects without traverse and identifies claims 1-11 as being drawn to Group I.  Accordingly, Examiner has withdrawn claims 12-20 from further consideration as being drawn to a non-elected invention.  See, for example, 37 CFR § 1.142(b).
The 4/26/2022 restriction requirement is proper, is maintained, and is hereby made final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowes (2012/0018754).
Regarding claim 1, in FIG. 4, Lowes discloses an optical sensor (LED is capable of detecting light; also the module/package can be used for either optoelectronic device) module comprising: a module substrate (410) including a landing pad (412b); an optical component (402) mounted on the landing pad; a pillar of stacked wireballs (414, paragraphs [0066] and [0054]) adjacent the optical component; a molding compound layer (418, paragraph [0066]) laterally surrounding the pillar and the optical component on the module substrate; and a wiring layer (412a) over the molding compound layer and connecting the pillar and a top electrode pad (407) of the optical component.
Regarding claim 2, in FIG. 4, Lowes discloses a transparent encapsulation material (40, paragraphs [0054] and [0065]) over the wiring layer and the optical component.
Regarding claim 4, in FIG. 4, Lowes discloses that the wiring layer is a metal wire (Al or Au, paragraph [0065]).
Regarding claim 5, in FIG. 4, Lowes discloses that the stacked wireballs and the metal wire are formed of a same material (Au, paragraphs [0052]-[0054]).
Regarding claim 7, in FIG. 4, Lowes discloses that the wiring layer is formed on a top surface of the molding compound layer (412a is on the surface of 418 that is adjacent to 410, which can be considered a top).
Regarding claim 9, in FIG. 4, Lowes discloses that the pillar is greater than 200 µm tall (“the height can exceed 200 µm,” paragraph [0054]).
Regarding claim 11, in FIG. 9, Lowes discloses the optical component is mounted adjacent an opening in a housing (heat sink/base 395) of portable electronic device (light bulb).
Allowable Subject Matter
Claims 3, 6, 8, and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 8,115,293 discloses (see FIGs. 1-4) an integrated circuit package comprising a module substrate (116) including a landing pad (124); an IC component (402) mounted on the landing pad; a pillar of stacked wireballs (130) adjacent the IC component; a molding compound layer (132) laterally surrounding the pillar and the optical component on the module substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896